IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                              :   No. 7 DB 2022 (No. 9 RST 2022)
                                              :
JAIME ROSENMAN-GORDON                         :   Attorney Registration No. 79080
                                              :
PETITION FOR REINSTATEMENT                    :
 FROM RETIRED STATUS                          :   (Montgomery County)




                                         ORDER


PER CURIAM


       AND NOW, this 24th day of March, 2022, the Report and Recommendation of

Disciplinary Board Member dated March 15, 2022, is approved and it is ORDERED that

JAIME ROSENMAN-GORDON, who has been on Retired Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the Commonwealth,

shall be and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth. The expenses incurred by the Board in the investigation and processing

of this matter shall be paid by the Petitioner.